UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
DANIEL WILLIAM NEWELL,
                          Plaintiff,

       against                                           CIVIL ACTION NO.: 19 Civ. 4018 (JPO) (SLC)

                                                               DISCOVERY SCHEDULING ORDER
APPLE INC., et al.,
                               Defendants.


SARAH L. CAVE, United States Magistrate Judge.

       Pursuant to the initial case management conference held today, January 15, 2020, fact

discovery shall proceed as follows:

       1. Fact discovery must be completed by June 15, 2020.

       2. Initial document requests must be served by February 15, 2020.

       3. Depositions must be completed by May 15, 2020.

       4. Third-party subpoenas must be served by May 15, 2020.

       At the conference, the parties informed the Court that defendant Bloomfield and the City

of New York have reached a settlement in principle with Mr. Newell. If that agreement does not

come to fruition and/or if the Motion to Dismiss filed by defendant Apple Inc. (ECF No. 19) is not

granted in its entirety, the Court will contact the parties to schedule a settlement conference.

       The Clerk of the Court is respectfully directed to mail a copy of this order to Plaintiff

Newell at the below address, to update the docket to reflect the new address, and to close the

Letter-Motion at ECF No. 25.
Dated:     New York, New York
           January 15, 2020

                                                 SO ORDERED



                                                 _________________________
                                                 SARAH L. CAVE
                                                 United States Magistrate Judge

Mail to:   Daniel William Newell
           DIN: 19A4295
           Downstate Correctional Facility
           121 Red Schoolhouse Road
           P.O. Box F
           Fishkill, New York 12524




                                             2
